Citation Nr: 1426643	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  12-14 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability evaluation for compensation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969, to include decorated combat service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board of Veterans' Appeals) on appeal from a rating decision entered in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, denying an effective date earlier than January 28, 2008, for a TDIU, inclusive of the question of clear and unmistakable error.  In actuality, however, this case originates from the RO's denial of a TDIU in March 2007, in which the Veteran's original claim for TDIU entitlement was initially denied, and the underlying claim remains on direct appeal.  As such, further discussion of matters relating to clear and unmistakable error and effective dates is deemed unnecessary and the issue on appeal has been recharacterized accordingly on the title page.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in March 2013.  A transcript of that proceeding is of record.


FINDING OF FACT

The Veteran was rendered unemployable on July 31, 2006, solely as a result of his multiple, service-connected disabilities ratable in combination from that date as 80 percent disabling, considering his educational and occupational background, and his unemployability has continued unabated since that point in time.  



CONCLUSION OF LAW

The criteria for entitlement to a TDIU as of July 31, 2006, and continuously thereafter, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The general norm is that, before addressing the merits of a claim on appeal, the Board is required to ensure that the VA's duties to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In this instance, however, the disposition as to this matter is wholly favorable to the extent indicated.  For this reason, the need to discuss whether VA has complied with its duties to notify and assist as to this matter is obviated. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.   For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of the veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director, Compensation and Pension Service, for extraschedular consideration. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991)."  Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim).  Marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16  further elaborates provides an exception to the income limitation to employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id.

In Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), the following was noted: 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In the matter at hand, service connection for back and feet disorders was established long ago, with those grants being made effective from May 1969.  Rating action by the RO in January 2007 granted service connection for posttraumatic stress disorder (PTSD) and assigned a 70 percent evaluation therefor, effective from July 31, 2006, with the effect being that a combined disability evaluation of 80 percent was made effective from that date.  Based on PTSD and combined ratings, the RO found that an informal claim for TDIU had been raised and in January 2007 sent a letter to the Veteran in order to comply with its duty to notify as to that claim.  Prior to its receipt of the Veteran's response in March 2007, the RO denied the claim by its action in March 2007, and rather than reconsidering the claim, determined that a new claim had been initiated.  That claim was denied in June 2007 and subsequently until a TDIU was granted by the RO in August 2008, with an effective date of January 28, 2008.  

Review of the record on appeal indicates that the RO should have reconsidered the Veteran's TDIU claim based on his March 2007 submission and given the Veteran's subsequent submissions, including his Internal Revenue Service Schedule K, as submitted in June 2007, denoting his self-employment earnings for 2006 totaled $335 from his partnership for tee-shirt sales, the Veteran clearly was pursuing his initial TDIU claim and in total disagreement with the RO's March 2007 denial of his TDIU claim.  To that end, there remains on direct appeal the Veteran's original claim for TDIU entitlement and given the evidence on file, such claim is granted to the date sought in July 2006 by the Veteran at his recent Board hearing and as confirmed by the evidence otherwise of record.  

Information now of record is to the effect that the Veteran has a college degree and past work experience as a manufacturer's representative and salesman, with all gainful work activity ceasing prior to July 2006.  The record further reflects that the Veteran during 2006 held an interest in a tee-shirt sales partnership, involving a storefront where he may have been present four or so hours daily during 2006, but which netted him earnings during 2006 that were substantially below the poverty threshold.  No other evidence of record indicates otherwise.  

In this instance, the record is replete with statements by many examining and treating medical professionals attesting to the Veteran's unemployability due to PTSD, to include his Vet Center social worker by whom he was treated since August 2006.  During the course of multiple examinations and PTSD treatment, beginning in 2006, various medical professionals assigned a Global Assessment of Functioning Scale score in the thirties.  Given the foregoing, and with resolution of reasonable doubt in the Veteran's favor, TDIU entitlement on a continuous basis from July 31, 2006, to the present, is conceded.  This represents a complete grant of the requested benefit on appeal.  


ORDER

Entitlement to a TDIU is granted from July 31, 2006, and continuing thereafter uninterrupted, subject to those provisions governing the payment of monetary benefits. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


